Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-14-00084-CV

        Vanessa Jordan HARWOOD, William Crosby Harwood, and Donna Harwood,
                                  Appellants

                                             v.

                    GUADALUPE-BLANCO RIVER AUTHORITY,
                                 Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 12-0134-CV-A
                        Honorable W.C. Kirkendall, Judge Presiding

    BEFORE JUSTICE BARNARD, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION.

        We ORDER that appellee Guadalupe-Blanco River Authority recover its costs of this
appeal from appellants Vanessa Jordan Harwood, William Crosby Harwood, and Donna Harwood.

      SIGNED May 21, 2014.


                                              _________________________________
                                              Marialyn Barnard, Justice